Per Curiam.

In Struthers City Schools Bd. of Edn. v. Struthers Edn. Assn. (1983), 6 Ohio St. 3d 308, syllabus, this court held that “[contractually created procedural requirements relating to the nonrenewal of teachers’ limited employment contracts * * * are enforceable so long as the procedures do not directly conflict with R.C. 3319.11,” which provides the statutory framework for the renewal and nonrenewal of such contracts. In the instant case, appellee Borman points to the formal evaluation provision that was inserted into her 1981-1982 teaching contract and claims that this provision created procedural requirements relating to the nonrenewal of her contract. Borman further claims that the appellant board failed to comply with such requirements and thus had no authority to not renew her limited teaching contract at the end of the 1981-1982 school year.
In addressing Borman’s arguments, the trial court noted that “* * * *153[t]he contract itself is silent as to whether * * * [Borman’s] evaluation was to be linked specifically to the nonrenewal process,” but the court did state that the evaluation procedure was inserted into the contract “* * * in order to adequately assess * * * [Borman’s] performance ability prior to making a decision regarding her possible rehiring for the 1982-1983 school year * * In light of this apparent link between Borman’s evaluation and the nonrenewal of her contract, the trial court proceeded to interpret the evaluation clause and, based upon the evidence before it, concluded that the board was obligated to conduct an evaluation of Borman’s performance using any appropriate evaluation system.
The court reached this conclusion by application of the standard dictionary definition of the term “e.g.” Reasoning that the term “e.g.” means “for example,” the court held that by stating that “ ‘Phoebe Bor-man will be under a formal evaluation system, e.g. Evluation [sic] Procedure adopted June 1975 [i.e., the Gorham-Fayette Evaluation Procedure] or an evaluation procedure agreed between the evaluator and teacher,’ ” the board could have “contractually satisfied [its obligation] in one of three ways:
“(1) The defendant’s agent (i.e., the principal) could have made a formal evaluation of the plaintiff by using the Gorham-Fayette Evaluation Procedure.
“(2) The defendant’s agent could have made a formal evaluation of the plaintiff by using some other formal procedure.
“(3) The defendant’s agent and the plaintiff could have agreed to use some procedure, acceptable to both parties, which may or may not have been formal in scope.”
The court then held that the evaluations conducted by Armbrust during the 1981-1982 school year were sufficient to satisfy the requirement that Borman be evaluated under some formal procedure.
Appellee contends that the trial court’s interpretation of the “e.g.” phrase was in error, because the examples given therein should have been utilized as a paradigm against which compliance should have been strictly measured. Borman’s argument rests, first, upon a reading of the “e.g.” phrase which would include both the Gorham-Fayette Evaluation Procedure and “an evaluation procedure agreed between the evaluator and teacher” as the examples to be followed. The argument then rests upon the assertion that the evaluation procedure utilized by Armbrust was in no way comparable to the Gorham-Fayette procedure and was not agreed upon between Borman and Armbrust. The trial court’s reading of the “e.g.” phrase, however, included the Gorham-Fayette procedure as the only example given — effectively reading the evaluation clause as requiring either a “formal evaluation system * * * or an evaluation procedure agreed between the evaluator and teacher.” The court thus treated the Gorham-Fayette procedure as just one example of a “formal evaluation system.”
*154There is no question that the evaluation clause in question is open to a variety of interpretations. We cannot say, however, that the trial court’s interpretation was unreasonable. Borman presented no evidence of prior negotiations over the terms of the evaluation clause, nor is there any other evidence in the record to suggest that the board sought to limit its evaluation of Borman only to the Gorham-Fayette procedure or another procedure “agreed between the evaluator and teacher.” Therefore, giving the trial court’s interpretation of the contract language “a presumption of correctness,” we find that the interpretation was not against the “manifest weight of the evidence.” Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77, 80.
We also will not disturb the trial court’s determination that Armbrust’s evaluation “qualifies as a formal evaluation procedure under the contract provision in question.” With regard to this determination, the trial court stated: “The evidence shows that on at least three occasions during the 1981-1982 school year, the principal entered the plaintiff’s classroom and wrote an evaluation of her performance as a teacher, using a form he had developed personally over a period of years during his career as an educator in a supervisory position. * * * The forms themselves show that observations were made and recorded, and suggestions were offered as to how to improve the teacher’s performance. The plaintiff’s signatures on the forms indicate that she read the reports. On several occasions, the plaintiff wrote her own comments in the spaces designated for that purpose. A dialogue existed between the parties. The forms indicate that the plaintiff was observed, was evaluated, and had the opportunity to respond to the evaluation. Therefore, the evaluation procedure used by Principal Armbrust, while perhaps not as detailed as the Gorham-Fayette Evaluation Procedure, nevertheless qualifies under the terms of the contract as a formal evaluation procedure.” These findings, which are supported by the record, require that the trial court’s judgment — that the board did not breach its contract with Borman — be reinstated.
Our holding on the foregoing issue necessarily resolves the second issue presented herein — whether Borman was denied due process of law by the board. In her complaint, Borman alleged that the nonrenewal of her contract, without compliance with “the terms of the teacher’s limited contract * * * with regard to a formal evaluation system,” resulted in a denial of her right to due process. Although this court previously has held that a contractual provision, rule, or “ ‘mutually explicit understandings’ ” may support a nontenured teacher’s expectation of continued employment and thereby give rise to a due process claim upon the summary nonrenewal of the teacher’s contract, DePas v. Board of Edn. (1977), 52 Ohio St. 2d 193, 198 [6 O.O.3d 421] (quoting Perry v. Sindermann [1972], 408 U.S. 593, 601), the finding by the trial court herein that the board properly complied with the evaluation clause of Borman’s contract disposes of Borman’s due process claim.
*155While it is apparent that the trial court erred in dismissing Borman’s due process claim without first making a determination with regard to the board’s compliance with the evaluation clause, this error subsequently was rendered harmless by the court’s factual determination that the board was not in breach of that clause. Borman’s due process claim was based solely upon the allegation that the board had failed to evaluate her in accordance with her contract prior to her nonrenewal. The trial court’s finding that Borman had, in fact, received the required evaluation thus disposes of the only basis offered for Borman’s due process claim.
Accordingly, the judgment of the court of appeals is reversed and the judgment of the court of common pleas is reinstated.

Judgment reversed.

Sweeney, Locher, Holmes and Wright, JJ., concur.
Celebrezze, C.J., C. Brown and Douglas, JJ., dissent.